Fourth Court of Appeals
                                San Antonio, Texas
                                     November 6, 2019

                                    No. 04-19-00524-CV

                           IN RE M.R.D. ET AL., CHILDREN,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-02024
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

       The State’s Motion to Extend Time to File Brief is hereby GRANTED. Time is extended
to November 14, 2019.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court